Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, 4, 6, 8, 9, 11, and 12, 14-20 are objected to because of the following informalities:  
In claim 2, “whereby the proximal end” should read “whereby a proximal end”.
In claim 3, “the distal end” should read “a distal end”
In claim 3, “whereby the distal end of the at least two intermediate straps comprise a female member of a joining device” should read “whereby the distal end of the at least two intermediate straps each comprise a female member of a joining device”. 
In claim 4, “the west belt” should read “waist belt”.
In claims 6 and 8, “at least one securing ring of the waist belt” should read “a ring of the plurality of securing rings of the waist belt”
In claims 9, 11, 15, and 17, “at least one securing ring of the right thigh belt” should read “a ring of the plurality of rings of the right thigh belt”
In claims 12, 14, 18, and 20, “at least one securing ring of the left thigh belt” should read “a ring of the plurality of rings of the left thigh belt”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a suspension member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 112(b).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 1 recites “whereby a ring buckle is located on the proximal end and a ring buckle is located on the distal end”. It is unclear whether the ring buckle located on the proximal end and the ring buckle on the distal end are the same buckle or different buckles. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 2 recites “the at least two intermediate straps are fixedly connected to the waist belt and extend downwards”. This claim is indefinite because it is unclear where downward is with respect to the waist belt. 
Claims 7, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 7, 8, 10, 11, 13, and 14 recites “a removable spring-loaded metal loop shackle”. This claim is indefinite because it is unclear whether the ‘removable spring-loaded metal loop shackle’ is different from or the same as the “plurality of spring-loaded loop shackles” that is recited in claim 1. The examiner suggests replacing “a removable spring-loaded metal loop shackle” in claims 7, 8, 10, 11, 13, and 14 with “a shackle of the plurality of spring-loaded loop shackles”.
Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 15, 16, 18, and 19 recites “at least one of the plurality of resistance bands are configured to removably couple to the securing ring of the waist belt on the proximal end”. It is unclear whether the securing ring recited in claims 15, 16, 18, and 19 are different from or the same as “the plurality of securing rings that are fixedly connected to the waist belt”. The examiner suggests replacing with “at least one of the plurality of resistance bands are configured to removably couple to a ring of the plurality of securing rings of the waist belt on the proximal end”.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 21 recites “at least one elastic resistance band has a maximum resistance”. This claim is indefinite because it is unclear what is considered a maximum resistance. There is a lack of description in the specification that defines what a maximum resistance is for the at least one elastic resistance band.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 22 recites “at least one elastic resistance band has a moderate resistance”. This claim is indefinite because it is unclear what is considered a moderate resistance. There is a lack of description in the specification that defines what a moderate resistance is for the at least one elastic resistance band.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ). In the present instance claim 23 recites “at least one elastic resistance band has limited resistance”. This claim is indefinite because it is unclear what is considered limited resistance. There is a lack of description in the specification that defines what limited resistance is for the at least one elastic resistance band.
Claims 3-6, 9, 12, 17, 20, and 24 are also rejected under 112(b) for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (PG Patent Pub. No. 2019/0240529), in view of Bledose (PG Patent Pub. No. 2016/0310811).

Regarding claim 1, Burkinshaw teaches a leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) comprising: a stabilizing handle (Burkinshaw, first non-elastic suspension strap assembly 1481a, FIG. 6A-6C, paragraph 0195) having a suspension member (Burkinshaw, closed loop 1485, FIG. 6A-6C, paragraph 0195), a strap (Burkinshaw, first non-elastic strap 1482a, FIG. 6A-6C, paragraph 0195), and at least one buckle (Burkinshaw, first attachment feature 1071, FIG. 9A, paragraph 0196); and a plurality of resistance bands (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) each comprising a proximal end (Burkinshaw, first end, FIG. 2 and FIG. 4C, paragraph 0190) and a distal end (Burkinshaw, second end, FIG. 2 and 4C, paragraph 0190) whereby a ring buckle (Burkinshaw, ‘first attachment feature, such as an auxiliary fixation ring 1071’, FIG. 2 and 4C, paragraph 0190) is located on the proximal end (Burkinshaw, first end, FIG. 2 and FIG. 4C, paragraph 0190) and a ring buckle (Burkinshaw, ‘second attachment feature, such as 1071’, FIG. 2 and 4C, paragraph 0190) is located on the distal end (Burkinshaw, second end, FIG. 2 and 4C, paragraph 0190) and a waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188), a plurality of securing rings (Burkinshaw, fixation rings 1071, 1051, 1052, 1053, FIG. 1, paragraph 0261) that are fixedly connected to the waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188), and a plurality of spring-loaded metal loop shackles (Burkinshaw, quick-release attachment coupling 1072, FIG. 9A, paragraph 0196). The leg tuck exercise training and resistance device of Burkinshaw is comparable to the leg tuck training device of the claimed invention as the belt of Burkinshaw supports the lower body of a user while being suspended by the plurality of releasably attachable elastic bands or elastic cords while performing leg tuck exercises.  Specifically, Burkinshaw includes a variety of “suspension exercises, resistance exercises, stretching exercises, aerobic exercises, or other combination exercises with said apparatus as a component of a total body workout” (paragraph 0396). 
Burkinshaw fails to teach at least two intermediate straps; a right thigh belt having a plurality of securing rings that are fixedly connected to the right thigh belt; and a left thigh belt having a plurality of securing rings that are fixedly connected to the left thigh belt.
However, Bledose teaches at least two intermediate straps; a right thigh belt (Bledose, thigh strap 50, FIG. 1, paragraph 0023) having a plurality of securing rings that are fixedly connected to the right thigh belt (Bledose, thigh strap 50, FIG. 1, paragraph 0023); and a left thigh belt (Bledose, thigh strap 40, FIG. 1, paragraph 0023) having a plurality of securing rings that are fixedly connected to the left thigh belt (Bledose, thigh strap 40, FIG. 1, paragraph 0023).

    PNG
    media_image1.png
    478
    690
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Full Body Exercise Apparatus and Suspension Trainer by including the right thigh belt and the left thigh belt, as well as the plurality of securing rings around the right thigh belt and the left thigh belt, respectively. Burkinshaw discloses the Full Body Exercise Apparatus and Suspension Trainer is “adaptable for suspension from almost any secure overhead structure or temporary” (Burkinshaw, paragraph 0006) in order “for exercising various muscle groups of the body of a user when performing suspension exercises, stretching exercises, aerobic exercises, or other combination exercises” (Burkinshaw, 0395). Bledose discloses the “support belt [is] worn about the user’s hips or waist and thighs and is in cooperation with a resistance band to control the rotation of the user’s hip joint and upper body such that the hip joint and upper body act as a unit when practicing in athletic training activities” (Bledose, paragraph 0009). It would therefore be obvious to include the right thigh belt with the plurality of securing rings and the left thigh belt with the plurality of securing rings in order for plurality of releasably attachable elastic bands or elastic cords of Burkinshaw to assist a user while performing exercises.

Regarding claim 2, Burkinshaw with the modifications of Bledose for claim 1 teach the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1, whereby the proximal end of the at least two intermediate straps are fixedly connected to the waist belt and extend downward.

    PNG
    media_image2.png
    478
    690
    media_image2.png
    Greyscale
 

Regarding claim 6, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1 whereby at least one of the plurality of elastic resistance bands (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) are configured to removably couple to the buckle (Burkinshaw, strap buckle 1490a, FIG. 6A-6C, paragraph 0195) of the stabilizing handle (Burkinshaw, first non-elastic suspension strap assembly 1481a, FIG. 6A-6C, paragraph 0195) on the proximal end (Burkinshaw, first end, FIG. 2 and FIG. 4C, paragraph 0190) and at least one securing ring (Burkinshaw, fixation rings 1071, 1051, 1052, 1053, FIG. 1, paragraph 0261) of the waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188) on the distal end (Burkinshaw, second end, FIG. 2 and 4C, paragraph 0190).

Regarding claim 7, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 6 whereby the at least one elastic resistance band (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) is coupled (see FIG. 2 below) to the buckle (Burkinshaw, strap buckle 1490a, FIG. 6A-6C, paragraph 0195)of the stabilizing handle (Burkinshaw, first non-elastic suspension strap assembly 1481a, FIG. 6A-6C, paragraph 0195) on the proximal end (Burkinshaw, first end, FIG. 2 and FIG. 4C, paragraph 0190) by means of a removable spring-loaded metal loop shackle (Burkinshaw, quick-release attachment coupling 1072, FIG. 9A, paragraph 0196).

    PNG
    media_image3.png
    593
    496
    media_image3.png
    Greyscale

Regarding claim 8, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 6 whereby the at least one elastic resistance band (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) is coupled to at least one securing ring (Burkinshaw, fixation rings 1071, 1051, 1052, 1053, FIG. 1, paragraph 0261) of the waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188) on the distal end (Burkinshaw, second end, FIG. 2 and 4C, paragraph 0190) by means of a removable spring-loaded metal loop shackle (Burkinshaw, quick-release attachment coupling 1072, FIG. 9A, paragraph 0196).

Regarding claim 21, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1 whereby at least one elastic resistance band (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) has maximum resistance (Burkinshaw, ‘different known tension property’ and ‘400 lbs.’, paragraph 0036 and paragraph 0267).

Regarding claim 22, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1 whereby at least one elastic resistance band (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) has moderate resistance (Burkinshaw, ‘different known tension property’ and ‘200 lbs.’, paragraph 0036 and paragraph 0267).

Regarding claim 23, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1 whereby at least one elastic resistance band (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) has limited resistance (Burkinshaw, ‘different known tension property’ and ‘1.0-5.0 lbs.’, paragraph 0036 and paragraph 0267).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (PG Patent Pub. No. 2019/0240529) and Bledose (PG Patent Pub. No. 2016/0310811) as applied to claim 1 above, and further in view of Boyce (PG Patent Pub. No. 2012/0208680) .

Regarding claim 3, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1.
Burkinshaw fails to teach the distal end of the at least two intermediate straps comprise a female member of a joining device.
However, Bledose teaches, the distal end of the at least two intermediate straps, as previously discussed for claim 1.
Furthermore, Boyce teaches a female member of a joining device (Boyce, buckle FIG. 1-3, paragraph 0007) of the distal end of the at least two intermediate straps.

    PNG
    media_image4.png
    404
    364
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Full Body Exercise Apparatus and Suspension Trainer by including a female member of a joining device at the distal end of the at least two intermediate straps in order to provide variable support for a user or multiple user depending on the needs or goals of the user. According to Boyce, “the attachable feature allows the device to [be interchanged with each piece for larger size (thighs or abdominal) supports” (Boyce, Abstract). The joining device is an obvious addition to Burkinshaw in order to enhance versatility in support and fit for a user. More specifically, it is an obvious choice to incorporate the female member at the distal end of the at least two intermediate straps so that a user may readily connect the corresponding thigh strap of Bledose to the waist belt as the legs.

Regarding claim 4, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1 and the waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188).
Burkinshaw fails to teach the right thigh belt has a male member of a joining device that is configured to couple to one of the at least two intermediate straps of the waist belt.
However, Bledose teaches the right thigh belt (Bledose, thigh strap 50, FIG. 1, paragraph 0023) and the at least two intermediate straps, as previously discussed for claim 1.
Furthermore, Boyce teaches a male member of a joining device (Boyce, buckle FIG. 1-3, paragraph 0007) of the right thigh belt that is configured to couple to one of the at least two intermediate straps.

    PNG
    media_image4.png
    404
    364
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Full Body Exercise Apparatus and Suspension Trainer by including a male member of a joining device with the right thigh belt in order to provide variable support for a user or multiple user depending on the needs or goals of the user. According to Boyce, “the attachable feature allows the device to [be interchanged with each piece for larger size (thighs or abdominal) supports” (Boyce, Abstract). The joining device is an obvious addition to Burkinshaw in order to enhance versatility in support and fit for a user. More specifically, it is an obvious choice to incorporate the male member with the right thigh so that a user may readily connect the thigh strap that corresponds with the right thigh of Bledose to the waist belt.

Regarding claim 5, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1.
Burkinshaw fails to teach the left thigh belt has a male member of a joining device that is configured to couple to one of the at least two intermediate straps of the west belt.
However, Bledose teaches the left thigh belt (Bledose, thigh strap 40, FIG. 1, paragraph 0023) and the at least two intermediate straps, as previously discussed for claim 1. 
Furthermore, Boyce teaches a male member of a joining device (Boyce, buckle FIG. 1-3, paragraph 0007) of the left thigh belt that is configured to couple to one of the at least two intermediate straps. 

    PNG
    media_image4.png
    404
    364
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Full Body Exercise Apparatus and Suspension Trainer by including a male member of a joining device with the left thigh belt in order to provide variable support for a user or multiple user depending on the needs or goals of the user. According to Boyce, “the attachable feature allows the device to [be interchanged with each piece for larger size (thighs or abdominal) supports” (Boyce, Abstract). The joining device is an obvious addition to Burkinshaw in order to enhance versatility in support and fit for a user. More specifically, it is an obvious choice to incorporate the male member with the left thigh so that a user may readily connect the thigh strap that corresponds with the left thigh of Bledose to the waist belt as the legs have the larger range of motion throughout a leg tuck or leg raise compared to the midsection or waist of the user during a leg tuck or leg raise.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (PG Patent Pub. No. 2019/0240529), in view of Bledose (PG Patent Pub. No. 2016/0310811), and in further view of Lewen (PG Patent Pub. No. 2014/0274569).

Regarding claim 24, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim I, including the suspension member (Burkinshaw, closed loop 1485, FIG. 6A-6C, paragraph 0195) of the stabilizing handle (Burkinshaw, first non-elastic suspension strap assembly 1481a, FIG. 6A-6C, paragraph 0195).
Burkinshaw fails to teach the cylindrical bar (Lewen, horizontal bar, FIG. 2B, paragraph 0020), which the suspension member is configured to be removably affix to (Lewen, FIG. 2B, paragraph 0020).

    PNG
    media_image5.png
    647
    262
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Full Body Exercise Apparatus and Suspension Trainer by specifying a cylindrical bar as cylindrical bar are common overhead structures seen in gyms, fitness arenas, or useable outdoor and indoor workout areas. Burkinshaw discloses “the first non-elastic suspension sub-assembly 1481a, [is] configurable for suspension from a first overhead structure”. It is an obvious modification to specify the horizontal bar seen in Lewen for the ‘overhead structure’ disclosed in Burkinshaw as the anchor of Lewen is illustrated having a circular cross-section with regular intervals 206 in order to provide a secure connection between the stabilizing handle of the claimed invention with the cylindrical bar. Moreover, the stabilizing handle remains structurally sound while being removably affixed with the cylindrical bar.

Allowable Subject Matter
Claims 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 9, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1, including the at least one of the plurality of elastic resistance bands (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) and the buckle (Burkinshaw, strap buckle 1490a, FIG. 6A-6C, paragraph 0195) of the stabilizing handle (Burkinshaw, first non-elastic suspension strap assembly 1481a, FIG. 6A-6C, paragraph 0195).
Burkinshaw fails to teach the arrangement of the at least one of the plurality of elastic resistance bands being configured to removably couple toPage 14 of 18Title:Leg Tuck Exercise Training and Resistance Device Inventor: Amanda McDonaldthe buckle of the stabilizing handle on the proximal end and at least one securing ring of the right thigh belt on the distal end.
However, Bledose teaches the at least one securing ring of the right thigh belt (Bledose, thigh strap 50, FIG. 1, paragraph 0023), as previously discussed for claim 1.
Both Burkinshaw and Bledose fail to teach the arrangement of the at least one of the plurality of elastic resistance bands being configured to removably couple toPage 14 of 18Title:Leg Tuck Exercise Training and Resistance Device Inventor: Amanda McDonaldthe buckle of the stabilizing handle on the proximal end and at least one securing ring of the right thigh belt on the distal end. There is no evidence from the prior art why someone skilled in the art would have anticipated the specific arrangement and connection between the stabilizing handle and the right thigh belt.
Claims 10 and 11 would be allowable because they are dependent on claim 9 and therefore require all the criteria set forth in claim 9.

Regarding claim 12, Burkinshaw teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim 1, including the at least one of the plurality of elastic resistance bands (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) and the buckle (Burkinshaw, strap buckle 1490a, FIG. 6A-6C, paragraph 0195) of the stabilizing handle (Burkinshaw, first non-elastic suspension strap assembly 1481a, FIG. 6A-6C, paragraph 0195).
Burkinshaw fails to teach the arrangement of the at least one of the plurality of elastic resistance bands being configured to removably couple to the buckle of the stabilizing handle on the proximal end and at least one securing ring of the left thigh belt on the distal end.
However, Bledose teaches the at least one securing ring of the left thigh belt (Bledose, thigh strap 40, FIG. 1, paragraph 0023), as previously discussed for claim 1.
Burkinshaw and Bledose fail to teach the arrangement of the at least one of the plurality of elastic resistance bands being configured to removably couple to the buckle of the stabilizing handle on the proximal end and at least one securing ring of the left thigh belt on the distal end. There is no evidence from the prior art why someone skilled in the art would have anticipated the specific arrangement and connection between the stabilizing handle and the left thigh belt.
Claims 13 and 14 would be allowable because they are dependent on claim 12 and therefore require all the criteria set forth in claim 12. 

Regarding claim 15, in view of the closest prior art, Burkinshaw (PG Patent Pub. No. 2019/0240529) teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim I whereby at least one of the plurality of elastic resistance bands (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) are configured to removably couple to the securing ring of the waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188) on the proximal end (Burkinshaw, first end, FIG. 2 and FIG. 4C, paragraph 0190).
Burkinshaw fails to teach the at least one securing ring of the right thigh belt.
Bledose teaches the at least one securing ring of the right thigh belt (Bledose, thigh strap 50, FIG. 1, paragraph 0023), as previously discussed for claim 1.

    PNG
    media_image6.png
    465
    684
    media_image6.png
    Greyscale

Both Burkinshaw and Bledose fail to teach the arrangement of the at least one of the plurality of elastic resistance bands being configured to be removably coupled to both the securing ring of the waist belt on the proximal end and at least one securing ring of the right thigh belt on the distal end. There is no evidence from the prior art why someone skilled in the art would have anticipated the specific arrangement and connection between the waist belt and the right thigh belt with the at least one of the plurality of elastic resistance bands. 
Claims 16 and 17 would be allowable because they are dependent on claim 15 and therefore require all the criteria set forth in claim 15. 

Regarding claim 18, in view of the closest prior art, Burkinshaw (PG Patent Pub. No. 2019/0240529) teaches the leg tuck exercise training and resistance device (Burkinshaw, portable exercise system, paragraph 0196) of claim I whereby at least one of the plurality of elastic resistance bands (Burkinshaw, plurality of releasably attachable elastic bands or elastic cords 1492a/b/n, FIG. 2, paragraph 0190) are configured to removably couple to the securing ring of the waist belt (Burkinshaw, belt assembly 1000, FIG. 1, paragraph 0188) on the proximal end (Burkinshaw, first end, FIG. 2 and FIG. 4C, paragraph 0190).
Burkinshaw fails to teach the at least one securing ring of the left thigh belt.
Bledose teaches the at least one securing ring of the left thigh belt (Bledose, thigh strap 40, FIG. 1, paragraph 0023), as previously discussed for claim 1.

    PNG
    media_image6.png
    465
    684
    media_image6.png
    Greyscale

Both Burkinshaw and Bledose fail to teach the arrangement of the at least one of the plurality of elastic resistance bands being configured to be removably coupled to both the securing ring of the waist belt on the proximal end and at least one securing ring of the left thigh belt on the distal end. There is no evidence from the prior art why someone skilled in the art would have anticipated the specific arrangement and connection between the waist belt and the left thigh belt with the at least one of the plurality of elastic resistance bands.
Claims 19 and 20 would be allowable because they are dependent on claim 18 and therefore require all the criteria set forth in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J NICOLE LOBERIZA whose telephone number is (571)272-4741. The examiner can normally be reached 8am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE N L LOBERIZA/Examiner, Art Unit 3784

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784